Citation Nr: 9909568	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-49 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to hospital and medical services under the 
provisions of 38 U.S.C.A. § 1710 for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active, honorable service from February 18, 
1969, to September 29, 1977.  He also had active service from 
September 30, 1977, to May 3, 1979, which was under other 
than honorable conditions.

This appeal was originally before the Board of Veterans' 
Appeals (Board) in May 1997, arising from rating decisions in 
April 1994 and March 1995 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
1997, the Board denied entitlement to hospital and medical 
services under the provisions of 38 U.S.C.A. § 1710 for a 
right knee disorder on the basis that the claim was not well 
grounded.  The Board remanded the issues of entitlement to 
hospital and medical services under the provisions of 38 
U.S.C.A. § 1710 for a low back disorder, and entitlement to a 
permanent and total disability evaluation for pension 
purposes.  

By a rating decision in September 1998, the RO granted the 
veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes.  In an October 
1998 supplemental statement of the case the RO evaluated the 
evidence and concluded that the veteran's claim for 
entitlement to hospital and medical services under the 
provisions of 38 U.S.C.A. § 1710 for a low back disorder was 
not well grounded.  The veteran's claims folder has been 
returned to the Board for further action.  


FINDING OF FACT

The claim of entitlement to hospital and medical services 
under the provisions of 38 U.S.C.A. § 1710 for a low back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to hospital and medical services 
under the provisions of 38 U.S.C.A. § 1710 for a low back 
disorder is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

FACTUAL SITUATION

The service medical records reflect that in June 1977 the 
veteran complained of pain in the back resulting from a fall.  
On examination, there was some tenderness and discoloration 
with abrasion on the left side from the shoulder to the 
waist.  The impression was contusion due to blow.  Treatment 
consisted of Darvon and heat.  The spine was normal on the 
separation medical examination in November 1971.  

During the second period of service, the veteran was referred 
to the physical therapy clinic in October 1978, for 
complaints of low back pain.  The appellant stated that the 
pain was located on the right side and that it began 
following an injury sustained earlier that month.  A prior 
history of back problems was noted as well, to include a 1977 
incident when he fell off of a coal car and landed on some 
railroad tracks.  Physical examination resulted in an 
assessment of chronic low back pain/strain.  

Later in October 1978, it was reported that the veteran had 
injured his back while lifting 70 pounds.  There was moderate 
tenderness and spasm of the right paraspinal muscles.  The 
impression was muscle strain.  The veteran was treated with 
medication, heat, and bed rest.  

The report of the separation medical examination in April 
1979 reflects that the veteran's spine and musculoskeletal 
system were normal.  In addition, in the Report of Medical 
History section of the examination, the veteran answered in 
the negative the question of whether he had had, then or in 
the past, recurrent back pain.  

Degenerative arthritis of the back was shown on VA 
examination in September 1994 and in November 1995.

In May 1998, the veteran reported a history of chronic low 
back pain since the 1970's.  Physical examination by a 
neurologist did not result in a pertinent diagnosis, and a 
spinal examination diagnosed a grade I spondylolysis.

ANALYSIS

It is contended by and on behalf of the veteran that back 
injuries during the second period of service warrant 
entitlement to hospital and medical services.  In this 
regard, the Board notes that the term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2) 
(West 1991).  Here, the term veteran is appropriate to 
describe the appellant based on his first period of active 
service.  

If a former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 38 C.F.R. § 3.12(a) (1998).  A 
discharge for willful and persistent misconduct is considered 
to have been issued under dishonorable conditions; this 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious. 38 C.F.R. § 
3.12(d)(4) (1998).

The veteran's discharge in May 1979 from his second period of 
active service was under other than honorable conditions, and 
a final September 1993 administrative decision held that the 
discharge was due to willful and persistent misconduct.

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons 
with administrative discharges under other than honorable 
conditions for any disability incurred or aggravated during 
active service in line of duty; such benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge or 
when other bars provided at 38 C.F.R. § 3.12 (1998) apply.  
In making determinations of health care eligibility the same 
criteria will be used as are applicable to determinations of 
service incurrence and line of duty when there is no 
character of discharge bar. 38 C.F.R. § 3.360 (1998).

38 U.S.C.A. § 1710(a)(1)(A) (West 1991) provides that VA 
shall furnish hospital care and medical services which are 
needed to any veteran with a service-connected disability.

In this context, the September 1983 administrative decision 
found that: The veteran is entitled to any gratuitous benefit 
administered by VA, including health care benefits under 
Chapter 17 of Title 38, for the period of service February 
1969 to September 1977; and he is not entitled to any 
gratuitous benefit administered by VA for the period of 
service from September 1977 through to May 1979, except that 
he is entitled to Chapter 17 medical benefits for any 
disability incurred during that period of service which is 
determined to be service connected.

In sum, the veteran is entitled to compensation for injury or 
disease incurred in or aggravated by honorable service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Arthritis of the 
spine manifested compensably within a year of service also 
warrants service connection. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
veteran is also entitled to medical services for disability 
incurred in or aggravated by his second period of service, 
which has been established as dishonorable, but not to 
compensation or pension for disability attributable to that 
period of service.  

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the claim of entitlement to service 
connection for a low back disorder, including for treatment 
purposes, is not well grounded.

Whether the claim involves entitlement to service connection 
for disability incurred during the first period of active 
service, or hospital and medical service under Chapter 17 of 
Title 38, the adjudication of the claim involves an issue of 
whether a low back disorder was incurred in or aggravated by 
service.  

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.  

As noted, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, however, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Here, the medical evidence does not show that the back 
complaints during service were consistent with a condition 
that was "chronic." Isolated back complaints in service are 
not supportive of a conclusion that chronic disability was 
present, especially in light of the normal separation 
examination findings.  Also, although not diagnosed as such 
in service, there may be evidence that connects a current 
condition to an in-service condition or event, see 38 C.F.R. 
§ 3.303(b), (d).  But such evidence is lacking here.  
Significantly, there is no medical or other competent 
evidence linking a current low back disability to service.  

While the record shows that the veteran currently has 
arthritis of the spine which was first documented in 
September 1994, more than 14 years after his final separation 
from service, he has submitted no competent evidence to 
relate his current condition to his military service.  
Additionally, there is absolutely no objective evidence of 
treatment for or diagnosis of any back disability between 
service separation in 1979 and 1994.  While the veteran 
claims that he developed a low back disorder during service 
and that his current low back problems are due to his 
reported inservice injury, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  Although the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  A physician has not related to service 
any current low back disorder to service.  
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the objective 
evidence does not support the existence of a chronic low back 
disorder on final service separation or for years thereafter, 
and as the appellant has submitted no medical opinion or 
other competent evidence to support his claim that his 
current low back disorder is in anyway related to his period 
of service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

In reaching this decision the Board acknowledges that it took 
action to develop the claim by the May 1997 Remand, but this 
did not render the claim well-grounded.  The action pursuant 
to the Remand was requested for the primary purpose of 
obtaining Social Security Administration records pertinent to 
the pension claim, which was subsequently granted by the RO.  
Regarding back disability, the claims folder reflects that 
the RO was apprised by the veteran that he may have received 
post service back treatment when he named providers of 
treatment.  The basis of the denial of benefits by the RO had 
been that an injury to the veteran's low back during his 
second period of service was acute and transitory and 
resolved without producing chronic disability.  Although the 
RO had requested a medical release form from the veteran to 
obtain the private treatment records, he did not respond.  
Inasmuch as in a statement in support of claim received in 
April 1992, the veteran stated that he was treated for back 
symptoms in 1980 by a Dr. Watermaker of Rockport, Missouri, 
and by a Dr. Humphrey of Mound City, Missouri, and in 1987 by 
a Dr. Carpenter of Rockport, Missouri, facts which if true 
would be helpful to his claim, the Board included a request 
for clarification of the matter.  However, as the record 
reflects, even after the RO advised the veteran of the 
Board's request for further information pursuant to the May 
1997 Remand, the veteran did not respond.  In the judgment of 
the Board, the matter is resolved and no further action is 
warranted or permitted.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability, as well as competent 
evidence linking the disorder to service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for a low back disorder, including for treatment 
purposes. Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to hospital and medical services under the 
provisions of 38 U.S.C.A. § 1710 for a low back disorder is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

- 9 -


- 2 -


